Exhibit 10.4




SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this "Agreement"), dated as of April 29, 2016, is
entered into by and between UNIQUE FABRICATING NA, INC., a Delaware corporation
("US Borrower"), UNIQUE-CHARDAN, INC., a Delaware corporation, UNIQUE MOLDED
FOAM TECHNOLOGIES, INC., a Delaware corporation, UNIQUE PRESCOTECH, INC., a
Delaware corporation, UNIQUE FABRICATING REALTY, LLC a Michigan limited
liability company, and UNIQUE FABRICATING SOUTH, INC., a Michigan corporation,
(collectively called, together with US Borrower and each of the other person
which becomes a debtor hereunder from time to time (together with the US
Borrowers, the "Debtors" and each referred to herein as a "Debtor"), and
CITIZENS BANK, , NATIONAL ASSOCIATION, a national banking association, as agent
(the "Agent") for the Lenders (as defined below);
WITNESSETH THAT:
WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owner and the holder of the Collateral (as defined in
Section 1 hereof); and
WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be restated, amended, modified or supplemented, the "Credit
Agreement") of even date herewith by and among US Borrower, Unique-Intasco
Canada, Inc., a British Columbia corporation (“CA Borrower”, called together
with US Borrower, “Borrowers” and each of them referred to as “Borrower”), the
Agent, the Lenders now or hereafter party thereto (the "Lenders") and the
Guarantors now or hereafter party to the Guaranty as defined therein (the
"Guarantors"), the Agent and the Lenders have agreed to make certain loans and
other extensions of credit to the Borrowers; and
WHEREAS, the obligation of the Agent and the Lenders to make loans under the
Credit Agreement is subject to the condition, among others, that the Credit
Parties secure the Indebtedness to the Agent and the Lenders under the Credit
Agreement, the other Loan Documents and otherwise as more fully described herein
in the manner set forth herein.
NOW, THEREFORE, intending to be legally bound hereby, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
1.Terms which are used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement, and the rules of construction set forth
in the Credit Agreement shall apply to this Agreement. The following words and
terms shall have the following meanings, respectively, unless the context hereof
otherwise clearly requires:
(a)     "Code" means the Uniform Commercial Code as in effect in the State of
Michigan on the date hereof and as amended from time to time except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.
(b)    "Collateral" means all of each Debtor's right, title and interest in, to
and under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):


1

--------------------------------------------------------------------------------





(i)    all now existing and hereafter acquired or arising Accounts, Goods,
Health Care Insurance Receivables, General Intangibles, Payment Intangibles,
Deposit Accounts, Chattel Paper (including, without limitation, Electronic
Chattel Paper), Documents, Instruments, Software, Investment Property, Letters
of Credit, Letter of Credit Rights, advices of credit, money, Commercial Tort
Claims as listed on Schedule B hereto (as such Schedule is amended or
supplemented from time to time), Equipment, As-Extracted Collateral, Inventory,
Fixtures, and Supporting Obligations, together with all products of and
Accessions to any of the foregoing and all Proceeds of any of the foregoing
(including, without limitation, all insurance policies and proceeds thereof);
(ii)    to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, contracts and
agreements, and all collateral for the payment or performance of any contract or
agreement, together with all products and Proceeds (including all insurance
policies and proceeds) of any Accessions to any of the foregoing; and
(iii)    all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including, without limitation, source code, object code and
related manuals and documentation and all licenses to use such software) for
accessing and manipulating such information;
provided, that, "Collateral" shall not include Excluded Property.


(c)    "Excluded Property" means (i) any permit or license or any contractual
obligation entered into by a Debtor (A) that prohibits or requires the consent
of any Person which has not been obtained as a condition to the creation by such
Debtor of a Lien on any right, title or interest in such permit, license or
contractual obligation or (B) to the extent that any Law applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other Law, and (ii) any "intent to use" Trademark applications
for which a statement of use has not been filed (but only until such statement
is filed); provided, however, "Excluded Property" shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).
(d)    "Law" means any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any governmental entity, agency, division of
department, foreign or domestic.
(e)    "Receivables" means all of the Collateral, except Equipment, Inventory
and Fixtures.
(f)    "Permitted Liens" shall have the meaning provided in the Credit
Agreement.
(g)    "Secured Obligations" shall mean and include the following: (i) all now
existing and hereafter arising Indebtedness, obligations, and liabilities,
whether for principal, interest, fees, expenses or otherwise of the Borrowers
(or either of them) or any of the other Debtors to the Agent, the Lenders, or
any Affiliate thereof, under the Credit Agreement, the Notes or any of the other
Loan Documents, as any of the same or any one or more of them may from time to
time be amended, restated, modified, or supplemented, together with any and all
extensions, renewals, refinancings, and refundings thereof in


2

--------------------------------------------------------------------------------





whole or in part (and including obligations, liabilities, and indebtedness
arising or accruing after the commencement of any bankruptcy, insolvency,
reorganization, or similar proceeding with respect to the Borrowers (or either
of them) and/or any of the other Debtors or which would have arisen or accrued
but for the commencement of such proceeding, even if the claim for such
obligation, liability or indebtedness is not enforceable or allowable in such
proceeding, and including all obligations, liabilities and indebtedness arising
from any extensions of credit under or in connection with the Loan Documents
from time to time, regardless whether any such extensions of credit are in
excess of the amount committed under or contemplated by the Loan Documents or
are made in circumstances in which any condition to extension of credit is not
satisfied); (ii) all indebtedness, loans, obligations, expenses and liabilities
of the Borrowers (or either of them) and/or any of the other Debtors to the
Agent, any Lender or any Affiliate thereof; and (iii) any sums advanced by the
Agent or the Lenders or which may otherwise become due pursuant to the
provisions of the Credit Agreement, the Notes, this Agreement, or any other Loan
Documents or pursuant to any other document or instrument at any time delivered
to the Agent in connection therewith, including commitment, letter of credit,
agent or other fees and charges, and indemnification obligations under any such
document or instrument, together with all interest payable on any of the
foregoing, whether such sums are advanced or otherwise become due before or
after the entry of any judgment for foreclosure or any judgment on any Loan
Document or with respect to any default under any of the Secured Obligations.
2.    As security for the due and punctual payment and performance of the
Secured Obligations in full, each Debtor hereby agrees that the Agent and the
Lenders shall have, and each Debtor hereby grants to and creates in favor of the
Agent for the benefit of itself and the Lenders, a continuing first priority
lien on and security interest under the Code in and to the Collateral subject
only to Permitted Liens. Without limiting the generality of Section 4 below,
each Debtor further agrees that with respect to each item of the Collateral as
to which (i) the creation of a valid and enforceable security interest is not
governed exclusively by the Code, or (ii) the perfection of a valid and
enforceable first priority security interest therein under the Code cannot be
accomplished either by the Agent taking possession thereof or by the filing in
appropriate locations of appropriate Code financing statements executed by such
Debtor, such Debtor will at its expense execute and deliver to the Agent and
hereby does authorize the Agent to execute and file such documents, agreements,
notices, assignments and instruments and take such further actions as may be
requested by the Agent from time to time for the purpose of creating a valid and
perfected first priority Lien on such item, subject only to Permitted Liens,
enforceable against such Debtor and all third parties to secure the Secured
Obligations.
3.    Each Debtor represents and warrants to the Agent and the Lenders that
(a) the Debtors have good and marketable title to the Collateral, (b) except for
the security interest granted to and created in favor of the Agent for the
benefit of itself and the Lenders hereunder and Permitted Liens, all the
Collateral is free and clear of any Lien, (c) the Debtors will use commercially
reasonable efforts to defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein, (d) each
Account is genuine and enforceable in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors, and the Debtors will defend the
same against all claims, demands, recoupment, setoffs, and counterclaims at any
time asserted, (e) at the time any Account becomes subject to this Agreement,
each such Account will be a good and valid Account representing a bona fide sale
of goods or services by the Debtors and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors (or for those on behalf of whom the account debtors
are obligated on the Accounts), and no such Account, which constitutes an
Eligible Account, will at such time be subject to any claim for credit,
allowance, setoff, recoupment, defense, counterclaim or adjustment by any
account debtor or otherwise, (f) the exact legal name of each Debtor is as set
forth on the signature page hereto, and (g) the


3

--------------------------------------------------------------------------------





state of incorporation, formation or organization as applicable, of each Debtor
is as set forth on Schedule A hereto. Further, such Debtor represents and
warrants that (i) this Agreement creates a valid security interest in favor of
the Agent, for the benefit of itself and the Lenders hereunder, in the
Collateral, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights of creditors
generally and by general principles of equity and (ii) the security interests
granted hereunder in favor of the Agent, for the benefit of itself and the
Lenders, will constitute a first priority security interest (subject only to
Permitted Liens) and will be perfected, with respect to the Collateral of such
Debtor, upon the proper filing of the financing statements in the jurisdiction
of the state of formation of such Debtor as indicated on Schedule A hereto, and
with respect to Collateral which cannot be perfected by the filing of a
financing statement, upon taking of the other steps contemplated by this
Agreement and the other Financing Documents.
4.    Each Debtor will faithfully preserve and protect the Agent's security
interest in the Collateral as a prior perfected security interest under the
Code, superior and prior to the rights of all third Persons, except for holders
of Permitted Liens, and will do all such other acts and things and will, upon
request therefor by the Agent, execute, deliver, file and record, and each
Debtor hereby authorizes the Agent to so file, all such other documents and
instruments, including, without limitation, financing statements, security
agreements, assignments and documents and powers of attorney with respect to the
Collateral, and pay all filing fees and taxes related thereto, as the Agent in
its reasonable discretion may deem necessary or advisable from time to time in
order to attach, continue, preserve, perfect, and protect said security interest
(including the filing at any time or times after the date hereof of financing
statements under, and in the locations advisable pursuant to, the Code); and,
each Debtor hereby irrevocably appoints the Agent, its officers, employees and
agents, or any of them, as attorneys-in-fact for each Debtor to execute,
deliver, file and record such items for such Debtor and in the Debtor's name,
place and stead to preserve, continue, perfect and protect said security
interest. This power of attorney, being coupled with an interest, shall be
irrevocable for the life of this Agreement.
5.    Each Debtor covenants and agrees that:
(a)    it will defend the Agent's and the Lenders' right, title and lien on and
security interest in and to the Collateral and the Proceeds thereof against the
claims and demands of all Persons whomsoever, other than a holder of Permitted
Liens and any Person claiming a right in the Collateral pursuant to an agreement
between such Person and the Agent;
(b)    it will not suffer or permit to exist on any Collateral any Lien except
for Permitted Liens;
(c)    it will not take or omit to take any action, the taking or the omission
of which would reasonably be expected to result in a material alteration (except
as permitted by the Credit Agreement) or impairment of the Collateral or of the
Agent's rights under this Agreement;
(d)    it will (i) except for such Collateral delivered to the Agent pursuant to
this Section or otherwise now or hereafter under the control of the Agent,
obtain and maintain sole and exclusive possession of the Collateral (other than
Collateral in transit or Collateral kept in accordance with (ii) below),
(ii) maintain its chief executive office and keep the Collateral (other than
Collateral in transit) and all records pertaining thereto at the locations
specified on the Security Interest Data Summary attached hereto as Schedule A,
unless it shall have given the Agent prior notice and taken any action
reasonably requested by the Agent to maintain its security interest therein,
(iii) notify the Agent if an Account becomes evidenced or secured by an
Instrument or Chattel Paper and deliver to the Agent upon the Agent's request
therefor all Collateral consisting of Instruments and Chattel Paper immediately
upon the


4

--------------------------------------------------------------------------------





Debtor's receipt of a request therefor, (iv) deliver to the Agent possession of
all Collateral the possession of which is required to perfect the Agent's Lien
thereon or security interest therein or the possession of which grants priority
over a Person filing a financing statement with respect thereto, (v) execute
control agreements and cause other Persons to execute acknowledgments in form
and substance satisfactory to the Agent evidencing the Agent's control with
respect to all Collateral, the control or acknowledgment of which perfects the
Agent's security interest therein, including Letters of Credit, Letter of Credit
Rights, Electronic Chattel Paper, Deposit Accounts and Investment Property, and
(vi) keep materially accurate and complete books and records concerning the
Collateral and such other books and records as the Agent may from time to time
reasonably require;
(e)    it will promptly furnish to the Agent such information and documents
relating to the Collateral as the Agent may reasonably request, including,
without limitation, all invoices, Documents, contracts, Chattel Paper,
Instruments and other writings pertaining to such Debtor's contracts or the
performance thereof, all of the foregoing to be certified upon request of the
Agent by an authorized officer of such Debtor;
(f)    it shall immediately notify the Agent if any Account arises out of
contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States or any department,
agency, or instrumentality thereof, and will execute any instruments and take
any steps required by the Agent so that all monies due and to become due under
such contract shall be assigned to the Agent and notice of the assignment given
to and acknowledged by the appropriate government agency or authority under the
Federal Assignment of Claims Act;
(g)    it will not change its state of incorporation, formation or organization,
as applicable, without providing thirty (30) days' prior written notice to the
Agent;
(h)    it will not change its name without providing thirty (30) days' prior
written notice to the Agent;
(i)    it shall preserve its current existence as a corporation, partnership or
a limited liability company, as applicable, and except as permitted by the
Credit Agreement, shall not (i) in one, or a series of related transactions,
merge into or consolidate with any other entity, the survivor of which is not
the Debtor, or (ii) sell all or substantially all of its assets;
(j)    if such Debtor shall at any time acquire a commercial tort claim, as
defined in the Code, the Debtor shall immediately notify the Agent in a writing
signed by such Debtor of the details thereof and grant to the Agent for the
benefit of itself and the Lenders in such writing, a security interest therein
and in the Proceeds thereof, with such writing to be in form and substance
satisfactory to the Agent and such writing shall constitute a supplement to
Schedule B hereto;
(k)    it hereby authorizes the Agent to, at any time and from time to time,
file in any one or more jurisdictions, financing statements that describe the
Collateral, together with continuation statements thereof and amendments
thereto, without the signature of such Debtor and which contain any information
required by the Code or any other applicable statute applicable to such
jurisdiction for the sufficiency or filing office acceptance of any financing
statements, continuation statements, or amendments. Each Debtor agrees to
furnish any such information to the Agent promptly upon request. Any such
financing statements, continuation statements, or amendments may be signed by
Agent on behalf of such Debtor if the Agent so elects and may be filed at any
time in any jurisdiction; and


5

--------------------------------------------------------------------------------





(l)    it shall at any time and from time to time take such steps as the Agent
may reasonably request as are necessary for the Agent to insure the continued
perfection of the Agent's and the Lenders' security interest in the Collateral
with the same priority required hereby and the preservation of its rights
therein.
6.    The Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Agent takes such
action for that purpose as the Debtor shall request in writing; provided that
such requested action will not, in the judgment of the Agent, impair the
security interest in the Collateral created hereby or the Agent's and the
Lenders' rights in, or the value of, the Collateral; provided, further, that
such written request is received by the Agent in sufficient time to permit the
Agent to take the requested action.
7.    The pledge, security interests and other Liens and the obligation of each
Debtor hereunder shall not be discharged until payment in full of the Secured
Obligations. The pledge, security interests, and other Liens and the Obligations
of each Debtor hereunder shall not be discharged or impaired or otherwise
diminished by any failure, default, omission, or delay, willful or otherwise, by
Agent, or any other obligor on any of the Secured Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of such Debtor or which would
otherwise operate as a discharge of the Debtor as a matter of law or equity.
Without limiting the generality of the foregoing, each Debtor hereby agrees and
acknowledges that the pledge, security interests, and other Liens given by such
Debtor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following at any time and from time to time:
(a)    Any lack of genuineness, legality, validity, enforceability, or
allowability (in a bankruptcy, insolvency, reorganization or similar proceeding,
or otherwise), or any avoidance or subordination, in whole or in part, of any
Loan Document or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Loan Documents, or any
rights of the Agent or any other Person with respect thereto;
(b)    Any increase, decrease, or change in the amount, nature, type or purpose
of any of the Secured Obligations (whether or not contemplated by the Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document or any of the Secured Obligations;
(c)    Any failure to assert any breach of or default under any Loan Document or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by the Loan Documents, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Debtor or any other Person under or in
connection with any Loan Document or any of the Secured Obligations; any refusal
of payment or performance of any of the Secured Obligations, whether or not with
any reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;


6

--------------------------------------------------------------------------------





(d)    Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Agent or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or, any other action or inaction
by Agent or any other Person in respect of, any direct or indirect security for
any of the Secured Obligations (including the Collateral). As used in this
Agreement, "direct or indirect security" for the Secured Obligations, and
similar phrases, includes any collateral security, guaranty, suretyship, letter
of credit, capital maintenance agreement, put option, subordination agreement,
or other right or arrangement of any nature providing direct or indirect
assurance of payment or performance of any of the Secured Obligations, made by
or on behalf of any Person;
(e)    Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the existing structure or existence of, any Debtor or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Debtor or any other Person; or any action taken or election (including any
election under Section 1111(b)(2) of the United States Bankruptcy Code or any
comparable law of any jurisdiction) made by Agent or the Debtor or by any other
Person in connection with any such proceeding;
(f)    Any defense, setoff, or counterclaim which may at any time be available
to or be asserted by any Debtor or any other Person with respect to any Loan
Document or any of the Secured Obligations; or any discharge by operation of law
or release of any Debtor or any other Person from the performance or observance
of any Loan Document or any of the Secured Obligations; or
(g)    Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including each Debtor, excepting only full, strict, payment in full of the
Secured Obligations.
8.    Each Debtor hereby waives any and all defenses which such Debtor may now
or hereafter have based on principles of suretyship, impairment of collateral,
or the like, and each Debtor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Debtor hereby further waives each of the following:
(a)    All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any of the Secured Obligations; any notice of the incurrence of any Secured
Obligations; any notice of any default or any failure on the part of the Debtors
or any other Person to comply with any Loan Document or any of the Secured
Obligations or any requirement pertaining to any direct or indirect security for
any of the Secured Obligations; and any notice or other information pertaining
to the business, operations, condition (financial or otherwise), or prospects of
the Debtors or any other Person;
(b)    Any right to any marshalling of assets, to the filing of any claim
against such Debtor or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to


7

--------------------------------------------------------------------------------





the exercise against such Debtor or any other Person of any other right or
remedy under or in connection with any Loan Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the Agent
or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Loan Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Agreement or any other
Loan Document, and any requirement that such Debtor receive notice of any such
acceptance; and
(c)    Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, "one action" laws or the like), or by reason of any
election of remedies or other action or inaction by the Agent (including
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of the Collateral for any of the Secured Obligations),
which results in denial or impairment of the right of the Agent to seek a
deficiency against such Debtor or any other Person or which otherwise discharges
or impairs any of the Secured Obligations.
9.    (a)    At any time and from time to time whether or not an Event of
Default then exists and without prior notice to or consent of any Debtor, the
Agent may, at its option and for the benefit of itself and the Lenders, take
such actions as the Agent deems appropriate (i) to attach, perfect, continue,
preserve and protect the Agent's and the Lenders' security interest in, or Lien
on, the Collateral, (ii) to inspect, audit and verify the Collateral, including
reviewing all of each Debtor's books and records and copying and making excerpts
therefrom and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Agent for the benefit of
the Agent and the Lenders within ten (10) days after demand; provided that so
long as no Default or Event of Default has occurred and is continuing, Debtor
shall not be obligated to reimburse Agent for more than one such inspection in
any calendar year; provided further however, Debtor shall be obligated to
reimburse Agent for all inspections performed after the occurrence and during
the continuance of a Default or Event of Default.
(b)    At any time and from time to time while an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the Agent may,
at its option and for the benefit of itself and the Lenders, take such action as
the Agent deems appropriate (i) to maintain, repair, protect and insure the
Collateral, (ii) to perform, keep, observe and render true and correct any and
all covenants, agreements, representations and warranties of the Debtors
hereunder, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors to the Agent for the benefit of
the Agent and the Lenders within ten (10) days after demand.
10.    While there exists any Event of Default under the Credit Agreement:
(a)    The Agent shall have, and may exercise, all the rights and remedies
available to a secured party under the Code in effect at the time, and such
other rights and remedies as may be provided at Law and as set forth below,
including, without limitation, the ability to (i)  take possession immediately,
with or without notice, demand, or legal process, of any all of the Collateral
wherever found, and for such purposes, enter upon any premises upon which the
Collateral may be found and remove the Collateral therefrom, (ii) require any
Debtor to assemble the Collateral and deliver it to the Agent or to any place
designated by the Agent at the Debtors' expense, (iii) take over and collect all
of any Debtor's Receivables and all other Collateral, and to this end each
Debtor hereby appoints the Agent, its officers, employees


8

--------------------------------------------------------------------------------





and agents, as its irrevocable, true and lawful attorneys-in-fact with all
necessary power and authority to (1) receive, open and dispose of all mail
addressed to any Debtor and notify postal authorities to change the address for
delivery thereof to such address as the Agent may designate, (2) demand payment
of the Receivables, (3) enforce payment of the Receivables by legal proceedings
or otherwise, (4) exercise all of any Debtor's rights and remedies with respect
to the collection of the Receivables, (5) settle, adjust, compromise, extend or
renew the Receivables, (6) settle, adjust or compromise any legal proceedings
brought to collect the Receivables, (7) to the extent permitted by applicable
Law, sell or assign the Receivables upon such terms, for such amounts and at
such time or times as the Agent deems advisable, (8) discharge and release the
Receivables, (9) take control, in any manner, of any item of payment or Proceeds
from any account debtor, (10) prepare, file and sign any Debtor's name on any
proof of claim in relief proceeding or similar document against any account
debtor, (11) prepare, file and sign any Debtor's name on any notice of Lien,
assignment or satisfaction of Lien or similar document in connection with the
Receivables, (12) do all acts and things necessary, in the Agent's sole
discretion, to fulfill each Debtor's obligations to the Agent or the Lenders
under the Credit Agreement, Loan Documents or otherwise, (13) endorse the name
of any Debtor upon any check, Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Receivables or Inventory, (14) use any Debtor's stationery and sign such
Debtor's name to verifications of the Receivables and notices thereof to account
debtors, (15) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (iv) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (v) prosecute, defend or compromise any
action, claim or proceeding with respect to any of the Collateral, and (vi) take
such other action as the Agent may deem appropriate, including extending or
modifying the terms of payment of any Debtor's debtors. This power of attorney,
being coupled with an interest, shall be irrevocable for the life of this
Agreement. To the extent permitted by Law, each Debtor hereby waives all claims
of damages due to or arising from or connected with any of the rights or
remedies exercised by the Agent pursuant to this Agreement, except claims for
physical damage to the Collateral, Persons or other property arising from gross
negligence or willful misconduct by the Agent.
(b)    The Agent shall have the right to lease, sell or otherwise dispose of all
or any of the Collateral at public or private sale or sales for cash, credit or
any combination thereof, with such notice as may be required by Law (it being
agreed by the Debtors that, in the absence of any contrary requirement of Law,
ten (10) days' prior notice of a public or private sale of Collateral shall be
deemed reasonable notice), in lots or in bulk, for cash or on credit, all as the
Agent, in its sole discretion, may deem advisable. Such sales may be adjourned
from time to time with or without notice. The Agent shall have the right to
conduct such sales on any Debtor's premises or elsewhere and shall have the
right to use any Debtor's premises without charge for such sales for such time
or times as the Agent may see fit. The Agent may purchase all or any part of the
Collateral at public or, if permitted by Law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.
(c)    Each Debtor, at its cost and expense (including the cost and expense of
any of the following referenced consents, approvals, etc.), will promptly
execute and deliver or cause the execution and delivery of all applications,
certificates, instruments, registration statements, and all other documents and
papers the Agent may request in connection with the obtaining of any consent,
approval, registration, qualification, permit, license, accreditation, or
authorization of any other official body or other Person necessary or
appropriate for the effective exercise of any rights hereunder or under the
other Loan Documents. Without limiting the generality of the foregoing, each
Debtor agrees that in the event the Agent on behalf of itself and/or the Lenders
shall exercise its rights hereunder or pursuant to the other


9

--------------------------------------------------------------------------------





Loan Documents, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with any of the Collateral, each
Debtor shall execute and deliver (or cause to be executed and delivered) all
applications, certificates, assignments and other documents that the Agent
requests, to facilitate such actions and shall otherwise promptly, fully, and
diligently cooperate with the Agent and any other Persons in making any
application for the prior consent or approval of any official body or any other
Person to the exercise by the Agent on behalf of itself and/or the Lenders of
any such rights relating to all or any of the Collateral. Furthermore, because
each Debtor agrees that the remedies at law, of the Agent on behalf of itself
and/or the Lenders, for failure of such Debtor to comply with this subsection
(c) would be inadequate, and that any such failure would not be adequately
compensable in damages, each Debtor agrees that this Subsection (c) may be
specifically enforced.
(d)    The Agent may request, without limiting the rights and remedies of the
Agent on behalf of itself and the Lenders otherwise provided hereunder and under
the other Loan Documents, that each Debtor do any of the following: (i) give the
Agent on behalf of itself and the Lenders specific assignments of the accounts
receivable of the Debtors after such accounts receivable come into existence,
and schedules of such accounts receivable, the form and content of such
assignment and schedules to be reasonably satisfactory to Agent, and (ii) in
order to better secure the Agent on behalf of itself and the Lenders, to the
extent permitted by Law, enter into such lockbox agreements and establish such
lockbox accounts as the Agent may require, all at the sole expense of the
Debtors and shall direct all payments from all payors due to each Debtor, to
such lockbox accounts.
(e)    Nothing in this Agreement waives any duty of the Agent or any right of
Debtor which cannot be waived under Section 9-602 of the Code or other mandatory
provisions of applicable Law which cannot be waived.
11.    The Lien on and security interest in the Collateral granted to and
created in favor of the Agent by this Agreement shall be for the benefit of the
Agent and the Lenders. Each of the rights, privileges, and remedies provided to
the Agent hereunder or otherwise by Law with respect to the Collateral shall be
exercised by the Agent only for its own benefit and the benefit of the Lenders,
and any of the Collateral or Proceeds thereof held or realized upon at any time
by the Agent shall be applied as set forth in the Credit Agreement. Each Debtor
shall remain liable to the Agent and the Lenders for, and shall pay to the Agent
for the benefit of itself and the Lenders, any deficiency which may remain after
such sale or collection.
12.    If the Agent repossesses or seeks to repossess any of the Collateral
pursuant to the terms hereof following the occurrence and during the continuance
of an Event of Default, then to the extent it is commercially reasonable for the
Agent to store any Collateral on any premises of any Debtor, such Debtor hereby
agrees to lease to the Agent on a month-to-month tenancy for a period not to
exceed ninety (90) days at the Agent's election, at a rental rate equal to One
Dollar ($1.00) per month (if such Debtor owns the premises), and at the current
rental rate per month (if such Debtor leases the premises), the premises on
which the Collateral is located; provided it is located on premises owned or
leased by such Debtor.
13.    Upon payment in full of the Secured Obligations and termination of the
Credit Agreement, this Agreement shall terminate and be of no further force and
effect, and the Agent shall thereupon promptly return to such Debtor such of the
Collateral and such other documents delivered by the Debtor or obtained by the
Agent hereunder as may then be in the Agent's possession, subject to the rights
of third parties. Until such time, however, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Following a sale of assets permitted under the Credit
Agreement, the Agent shall also promptly return to such Debtor such of the
Collateral and such other


10

--------------------------------------------------------------------------------





documents delivered by the Debtor or obtained by the Agent hereunder as may then
be in the Agent's possession, subject to the rights of third parties.
14.    No failure or delay on the part of the Agent in exercising any right,
remedy, power or privilege hereunder shall operate as a waiver thereof or of any
other right, remedy, power or privilege of the Agent hereunder; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. No waiver of a single Event of Default shall
be deemed a waiver of a subsequent Event of Default. All waivers under this
Agreement must be in writing. The rights and remedies of the Agent under this
Agreement are cumulative and in addition to any rights or remedies which it may
otherwise have, and the Agent may enforce any one or more remedies hereunder
successively or concurrently at its option.
15.    All notices, statements, requests and demands given to or made upon
either party hereto in accordance with the provisions of this Agreement shall be
given or made as provided in the Credit Agreement.
16.    Each Debtor agrees that as of the date hereof, all information contained
on the Security Interest Data Summary attached hereto as Schedule A is accurate
and complete and contains no omission or misrepresentation. Each Debtor shall
promptly notify the Agent of any changes in the information set forth thereon.
17.    Each Debtor acknowledges that the provisions hereof giving the Agent
rights of access to books, records and information concerning the Collateral and
such Debtor's operations and providing the Agent access to such Debtor's
premises are intended to afford the Agent with immediate access to current
information concerning the Debtor and its activities, including without
limitation, the value, nature and location of the Collateral so that the Agent
can, among other things, make an appropriate determination after the occurrence
of an Event of Default, whether and when to exercise its other remedies
hereunder and at Law, including, without limitation, instituting a replevin
action should the Debtor refuse to turn over any Collateral to the Agent. Each
Debtor further acknowledges that should such Debtor at any time fail to promptly
provide such information and access to the Agent, such Debtor acknowledges that
the Agent would have no adequate remedy at Law to promptly obtain the same. Each
Debtor agrees that the provisions hereof may be specifically enforced by the
Agent and waives any claim or defense in any such action or proceeding that the
Agent has an adequate remedy at Law.
18.    This Agreement shall be binding upon, and inure to the benefit of, the
Agent, the Lenders and their respective successors and assigns, and the Debtor
and each of its respective successors and assigns, except that the Debtors may
not assign or transfer its obligations hereunder or any interest herein.
19.    This Agreement shall be deemed to be a contract under the laws of the
State of Michigan and for all purposes shall be governed by, and construed in
accordance with, the laws of said State excluding its rules relating to
conflicts of law.
20.    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall not invalidate the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
21.    Each Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of any Michigan state or federal court sitting in Oakland County, in any action
or proceeding arising out of or relating to this Agreement, and each Debtor
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Michigan state or federal court.
Each Debtor hereby waives to the


11

--------------------------------------------------------------------------------





fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of any such action or proceeding. Each Debtor hereby appoints
the process agent identified below (the "Process Agent") as its agent to receive
on behalf of such party and its respective property service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding. Such service may be made by mailing or delivering a copy of such
process to the Debtor in care of the Process Agent at the Process Agent’s
address, and each Debtor hereby authorizes and directs the Process Agent to
receive such service on its behalf. Each Debtor agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions (or any political subdivision thereof) by suit on the judgment or
in any other manner provided at law. Each Debtor further agrees that it shall,
for so long as any commitment or any obligation of any Credit Party to any
Lender remains outstanding, continue to retain Process Agent for the purposes
set forth in this Section 22. The Process Agent for each Debtor shall be Unique
Fabricating NA, Inc., with an office on the date hereof as set forth in the
Credit Agreement. The Process Agent hereby accepts the appointment of Process
Agent by the Debtors and agrees to act as Process Agent on behalf of the
Debtors.
22.    EXCEPT AS PROHIBITED BY LAW, EACH DEBTOR HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.
23.    This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Agent or any Lender of the signature pages hereof
purporting to be signed on behalf of the Debtor shall constitute effective and
binding execution and delivery hereof by such Debtor.
[SIGNATURE PAGES FOLLOW]






12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set.
UNIQUE FABRICATING NA, INC.    
                    
By:                                                    ______________________
Its:    ______________________                


UNIQUE-CHARDAN, INC.    
                    
By:                                                    ______________________
Its:    ______________________                


UNIQUE MOLDED FOAM TECHNOLOGIES, INC.    
                    
By:                                                    ______________________
Its:    ______________________                


UNIQUE PRESCOTECH, INC.    
                    
By:                                                    ______________________
Its:    ______________________                


UNIQUE FABRICATING REALTY, LLC    
                    
By:                                                    ______________________
Its:    ______________________                


UNIQUE FABRICATING SOUTH, INC.    
                    
By:                                                    ______________________
Its:    ______________________                


CITIZENS BANK, NATIONAL ASSOCIATION    
as Agent                        


By:                            
Michael Farley                
Its:    Senior Vice President    













--------------------------------------------------------------------------------






SCHEDULES
TO
SECURITY AGREEMENT
All defined terms used in these Schedules shall have the meanings ascribed to
them in the above-referenced Security Agreement, as amended as of the date
hereof, unless otherwise defined herein. Materials attached hereto are
incorporated by reference herein and made a part hereof.

























































































--------------------------------------------------------------------------------




SCHEDULE A
TO
SECURITY AGREEMENT
Security Interest Data Summary
1.    Debtors’ Jurisdictions of Organization; Chief Executive Office; EIN and
Org ID


Legal Name
Jurisdiction of Organization
Chief Executive Office
Federal EIN
State-issued Organizational ID
Unique Fabricating NA, Inc.
Delaware
800 Standard Parkway
Auburn Hills, Michigan 48326
52-2108349


2915564
Unique-Chardan, Inc.
Delaware
800 Standard Parkway, Auburn Hills, Michigan 48326
46-4688350


5472526
Unique Molded Foam Technologies, Inc.
Delaware
800 Standard Parkway, Auburn Hills, Michigan 48326
47-4893749
5810058
Unique Prescotech, Inc.
Delaware
800 Standard Parkway, Auburn Hills, Michigan 48326
46-4169729
5435085
Unique Fabricating Realty, LLC
Michigan
800 Standard Parkway, Auburn Hills, Michigan 48326
N/A
B2094F
Unique Fabricating South, Inc.
Michigan
800 Standard Parkway, Auburn Hills, Michigan 48326
38-3299868
360750



2. Debtors’ Trade names: None.     
3. All of the Debtors’ personal property which has not been delivered to the
Agent pursuant to the terms of this Agreement or the Credit Agreement is now,
and will be at all future times, located at the Debtors’ chief executive office
as described in Paragraph 1 above, except as specified below:


Debtor Tenant


Address


Collateral Location


Record Location
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
2000 N. New York Ave., Evansville, Indiana 47711


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
1900 N. New York Ave., Evansville, Indiana 47711


800 Standard Parkway
Auburn Hills, Michigan 48326






--------------------------------------------------------------------------------






Debtor Tenant


Address


Collateral Location


Record Location
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
1001 West Oak Street, Louisville, Kentucky 40210


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
1124 Haley Rd., Murfreesboro, Tennessee 37129


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
3233 South Zero St., Fort Smith, Arkansas 72908


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
935 West Oak Street, Louisville, Kentucky 40203
800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
1421 N. Garvin Street, Evansville, Indiana 47711
800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
2900 S. 7th Street, Louisville, Kentucky 40216
800 Standard Parkway
Auburn Hills, Michigan 48326
Unique Fabricating South, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
300 West McCarter Road, Lafayette, Georgia 30728


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique Fabricating South, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
301 West McCarter Road, LaFayette, Georgia 30728


800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Chardan, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
705 South Union Street, Bryan, Ohio 43506
800 Standard Parkway
Auburn Hills, Michigan 48326
Unique Molded Foam Technologies, Inc.
800 Standard Parkway
Auburn Hills, Michigan 48326
13221 Allman Road, Concord, Michigan 49237
800 Standard Parkway
Auburn Hills, Michigan 48326



4. All of the Debtors’ real property is located in the following counties:





--------------------------------------------------------------------------------






Owner


County


Address
Joslyn-Collier I LLC


Tenant: Unique Fabricating NA, Inc.
Oakland
800 Standard Parkway
Auburn Hills, Michigan 48326
Unique-Prescotech, Inc.
Vanderburgh
2000 N. New York Ave., Evansville, Indiana 47711


Unique-Prescotech, Inc.
Vanderburgh
1900 N. New York Ave., Evansville, Indiana 47711


Unique-Prescotech, Inc.
Jefferson
1001 West Oak Street, Louisville, Kentucky 40210


Unique-Prescotech, Inc.
Rutherford
1124 Haley Rd., Murfreesboro, Tennessee 37129


Unique-Prescotech, Inc.
Sebastian
3233 South Zero St., Fort Smith, Arkansas 72908


GML Properties, LLC


Tenant: Unique-Prescotech, Inc.
Jefferson
935 West Oak Street, Louisville, Kentucky 40203
Garvin Street Warehouse, LLC


Tenant: Unique-Prescotech, Inc.
Vanderburgh
1421 N. Garvin Street, Evansville, Indiana 47711
Parker Commercial Storage & Distribution, Inc.


Tenant: Unique-Prescotech, Inc.
Jefferson
2900 S. 7th Street, Louisville, Kentucky 40216
Unique Fabricating South, Inc.
Walker
300 West McCarter Road, Lafayette, Georgia 30728


Unique Fabricating South, Inc.
Walker
301 West McCarter Road, LaFayette, Georgia 30728


Chardan Properties, LLC


Tenant: Unique-Chardan, Inc.
Williams
705 South Union Street, Bryan, Ohio 43506
BMAC Properties, LLC


Tenant: Unique Molded Foam Technologies, Inc.
Jackson
13221 Allman Road, Concord, Michigan 49237



5.    All of the Debtors’ books and records, including those relating to
accounts payable and accounts receivable, are kept at the Debtors’ chief
executive office as described in Paragraph 1 above, except as specified below:
None.









--------------------------------------------------------------------------------




SCHEDULE B
TO
SECURITY AGREEMENT


Commercial Tort Claims
None.



